ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on August 30, 1977 (349 So.2d 747) reversing the judgment and sentence of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 363 So.2d 324, by its opinion and judgment dated July 20,1978 now lodged in this court, quashed this court’s judgment with directions to reinstate the judgment and sentence of the trial court;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on September 30, 1977 is withdrawn, the judgment of this court filed August 30, 1977 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment and sentence of the trial court is reinstated and affirmed. Costs allowed shall be taxed in the criminal court (Rule 9.400(a) Florida Rules Appellate Procedure).